Case 19-28636-MBK          Doc 50      Filed 05/19/21 Entered 05/19/21 12:01:36                  Desc Main
                                      Document      Page 1 of 1


   Form 210B (12/09, as revised 1/4/17)

                       United States Bankruptcy Court
                       District Of 1HZ-HUVH\
   In re ______________________________,
         Peter-Donnell Boynton                     Case No. ________________
                                                             19-28636




        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
   Claim No. _____
                1 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
   alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
   Other than for Security in the clerk’s office of this court on ________________________.
                                                                           5/18/2021

   U.S. Bank Trust, N.A.                                                U.S. Bank Trust National Association
   Name of Alleged Transferor                                          Name of Transferee

   Address of Alleged Transferor:                                      Address of Transferee:
   13801 Wireless Way                                                  PO Box 814609
   Oklahoma City, OK 73134                                             Dallas, TX 75381-4609


                                ~~DEADLINE TO OBJECT TO TRANSFER~~
   The alleged transferor of the claim is hereby notified that objections must be filed with the court
   within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
   court, the transferee will be substituted as the original claimant without further order of the court.




   Date:______________________
         5/19/2021                                                  Jeanne A. Naughton
                                                                   CLERK OF THE COURT
